Citation Nr: 1334906	
Decision Date: 10/31/13    Archive Date: 11/06/13

DOCKET NO.  10-16 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable rating for bilateral hearing loss.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	South Dakota Division of Veterans Affairs


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from December 1965 to December 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in November 2009 and April 2010 by the Sioux Falls, South Dakota, Regional Office (RO) of the Department of Veterans Affairs (VA).  In August 2011, the Board remanded the case for additional development.

The Board notes the United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that a claim for a TDIU is generally a rating theory and "not a separate claim for benefits."  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Court has also held that entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extraschedular rating under 38 C.F.R. § 4.16(b), although similar are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  Extraschedular consideration under 38 C.F.R. § 3.321(b)(1), however, is to be solely a disability-by-disability basis rather than on the combined effect of a veteran's service-connected disabilities.  See Johnson v. Shinseki, 26 Vet. App. 237, 245 (2013) (en banc).  The Board finds that service connection in this case is established for more than one disability and entitlement to a TDIU is appropriately addressed as a separate issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

Although this case was previously remanded for additional development, in light of the evidence received since then the Board finds the case must again be remanded for an adequate determination of the issues on appeal.  The Board notes that in correspondence dated in September 2012 the Veteran indicated that he was receiving Social Security Administration (SSA) benefits.  In previous applications for a TDIU he had indicated that his hearing loss and PTSD prevented him from securing or following any substantially gainful occupation and that he was receiving or expected to receive disability retirement benefits.  The Court has held that SSA decisions are not controlling for VA purposes, but they are pertinent to the adjudication of a claim for VA benefits and VA has a duty to assist the Veteran in gathering such records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-372 (1992).  Where SSA disability benefits have been granted, a remand to obtain SSA records is required.  See Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002) (stating that "the possibility that the SSA records could contain relevant evidence . . . cannot be foreclosed absent a review of those records.").  

The Board also notes that subsequent to the August 2011 remand in this case the RO established service connection for ischemic heart disease and in an August 2012 rating decision assigned a 60 percent disability rating.  A September 2012 statement indicating the Veteran was unable to work in his trained profession due to coronary artery disease was added to the claims file subsequent to a June 2012 re-adjudication of the TDIU issue on appeal in a supplemental statement of the case.  The Veteran has not waived agency of original jurisdiction review of this evidence and it is pertinent to his claim for a TDIU.  See 38 C.F.R. § 20.1304 (2012).  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who provided any treatment pertinent to the issues on appeal.  After the Veteran has signed the appropriate releases, any indicated records should be obtained and associated with the claims folder.  Appropriate efforts must be taken to obtain all pertinent VA treatment records, unless further efforts would be futile.  All attempts to procure records should be documented in the file.  

If any records identified by the Veteran cannot be obtained he should be provided a notice to (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.

2.  Appropriate efforts must be taken to obtain copies of any relevant Social Security Administration  disability determination records, including medical records.  As many requests as are necessary to obtain any relevant records must be made, unless it is determined that further efforts would be futile.

3.  Following completion of the above, schedule the Veteran for an appropriate VA examination to address whether his service-connected disabilities render him unable to secure and maintain substantially gainful employment.  The examiner must describe the disabilities' functional impairment and how that impairment impacts physical and sedentary employment.  Advancing age or intercurrent disability may not be used as a basis for a total disability rating and marginal employment is not considered to be substantially gainful employment.  All indicated tests and studies are to be performed.  

The examiner must review the claims file and must note that review in the report.  Findings should be provided based on the results of examination, the credible lay evidence of symptom manifestation, a review of the medical evidence of record, and sound medical principles.  All examination findings, with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  After completion of the above and any additional development deemed necessary, the issues on appeal should be readjudicated with consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

